DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 22, line 11, it is thought that “the vehicle 38” should read --the vehicle 37--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claims 4 and 13, the recitation of “a first section removably securable to a second section” is unclear. In the drawings and specification, it is understood that the first and second sections are both to be attached to the same side of the vehicle protector and affixed to the lower surface of the upper pad; however, the way the claim is written, it is not clear that the second section is intended to also be attached to the vehicle protector. The examiner is using the broadest reasonable interpretation of the claim which does not require that the second section be attached to the same side of the vehicle protector as the first section.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tellez (US Pat 7,967,366).
Regarding claim 1, Tellez discloses a self-inflating damage mitigation system, or “vehicle protector” including a plurality of foam pads including an upper pad 1012 and a pair of opposing side pads 1002 (see Col. 6, line 66). Each of the plurality of pads comprises an outer shell 604, or “upper and lower layers”, with a foam, or “compressible material”, interior 602 and a nozzle 610 that allows access to the interior volume of the outer shell 604. Air can be removed from the pad through the nozzle 610 for storage (see Col. 4, lines 64-67). The pair of opposing side pads 1002 are fastened to an edge of the upper pad 1012 using a fastener 1014 (see Col. 7, lines 11-15).
Regarding claim 5, Tellez discloses the vehicle protector of claim 1, further comprising a flap, or “pocket”, dimensioned to receive a side mirror of a vehicle (see Col. 7, lines 24-26).
Regarding claim 7, Tellez discloses the vehicle protector of claim 1, wherein the pair of side pads 1002 include an arcuate forward projection dimensioned to contour to the forward portion of a vehicle (see Figure 10).

Regarding claim 9, Tellez discloses the vehicle protector of claim 1, wherein the nozzle 610 is disposed on an exterior edge of the plurality of pad (see Figure 6). In Figure 6, the belt loops 608, correspond to the belt loops 1008 of Figure 10 on the exterior of the pad, further indicating that the nozzle is on the exterior of the self-inflating pad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez in view of Heck (US Pat 5,242,206).
Tellez discloses the self-inflating vehicle protector of claim 1 including a plurality of straps 1004 and a hook 114 on the distal end of each of the plurality of straps 1004. The straps have a first section removably securable to a second section by a buckle 1006.

Heck discloses an inflatable vehicle protector 10 with a plurality of straps 36 with a hook attached to the distal end of each of the plurality of straps to secure the cover to a vehicle. Figure 4 shows the straps 36 connected to the lower surface of the upper pad 12.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to attach the plurality of straps of Tellez to the lower surface of the upper pad, as taught by Heck, to ensure that the vehicle protector remains secured to a vehicle in inclement weather.
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez in view of Shores (US Pat 5,890,525).
Regarding claims 2 and 4, Tellez discloses the self-inflating vehicle protector of claim 1 including a plurality of straps 1014; however, Tellez fails to disclose that the plurality of straps 1014 are affixed to the lower surface of the upper pad 1012.
Shores discloses an inflatable vehicle protector 10 with side pads 60 and a plurality of straps 20 attached to a lower edge 26 of the upper pad 12 (see Col. 2, lines 29-31). Each strap has a first section 24 removably securable to a second section 32.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the self-inflating vehicle protector of Tellez to include straps attached to the lower surface of the upper pad with a first section removably securable to a second section, as taught by Shores, to ensure the self-inflating vehicle protector is securely fastened to a vehicle during inclement weather.
Regarding claim 6, Tellez discloses the self-inflating vehicle protector of claim 1, with a pair of side pads 1002; however, Tellez fails to disclose that the side pads are mirrored relative to each other.
Shores discloses a vehicle protective cover 10 comprising a top piece 12 and at least two side pieces 60. The two side pieces 60 are mirrored relative to each other (see Figure 6).
.
Claims 10, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez in view of Popadynetz (US PG Pub 2018/0099549).
Regarding claim 10, Tellez, discloses a self-inflating damage mitigation system, or “vehicle protector” including a plurality of foam pads including an upper pad 1012 and a pair of opposing side pads 1002 (see Col. 6, line 66). Each of the plurality of pads comprises an outer shell 604, or “upper and lower layers”, with a foam, or “compressible material”, interior 602 and a nozzle 610 that allows access to the interior volume of the outer shell 604. Air can be removed from the pad through the nozzle 610 for storage (see Col. 4, lines 64-67). The pair of opposing side pads 1002 are fastened to an edge of the upper pad 1012 using a fastener 1014 (see Col. 7, lines 11-15).
Tellez fails to disclose that the upper pad 1012 defines a plurality of sections including a front, central and rear section separated by a seam to isolate each interior volume.
Popadynetz discloses a damage mitigation vehicle cover 10 with an upper portion 18, a skirt portion 22 and a plurality of pockets 14, or “sections”, separated by a seam 28. The pockets 14 are arranged about the cover to be located over vulnerable surfaces, such as the hood, or “front section”, the roof, or “central section” and the trunk, or “rear section” (see Paragraph 31, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the upper pad of Tellez with a front, central and rear section separated and isolated by a seam, as taught by Popadynetz, to ensure the vulnerable portions of a vehicle are protected even if one section is punctured or fails.
Regarding claim 14, Tellez, as modified by Popadynetz above, discloses the vehicle protector of claim 10, further comprising a flap, or “pocket”, dimensioned to receive a side mirror of a vehicle (see Col. 7, lines 24-26).

Regarding claim 17, Tellez, as modified by Popadynetz above, discloses the vehicle protector of claim 10, wherein the front end and rear end of the pair of side pads 1002 include downward curve a direction opposite the upper layer to contour to the front and rear portions of a vehicle (see Figure 10).
Regarding claim 18, Tellez, as modified by Popadynetz above, discloses the vehicle protector of claim 10, wherein the nozzle 610 is disposed on an exterior edge of the plurality of pad (see Figure 6). In Figure 6, the belt loops 608, correspond to the belt loops 1008 of Figure 10 on the exterior of the pad, further indicating that the nozzle is on the exterior of the self-inflating pad.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez, as modified by Popadynetz in claim 10, in view of Heck (US Pat 5,242,206).
Tellez, as modified by Popadynetz in claim 10, discloses the self-inflating vehicle protector of claim 10 including a plurality of straps 1004 and a hook 114 on the distal end of each of the plurality of straps 1004. The straps have a first section removably securable to a second section by a buckle 1006.
Tellez, as modified by Popadynetz in claim 10, fails to disclose that the plurality of straps 1004 are affixed to a lower surface of the upper pad 1012. 
Heck discloses an inflatable vehicle protector 10 with a plurality of straps 36 with a hook attached to the distal end of each of the plurality of straps to secure the cover to a vehicle. Figure 4 shows the straps 36 connected to the lower surface of the upper pad 12.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to attach the plurality of straps of Tellez, as modified by Popadynetz in claim 10, to the lower surface of the upper pad, as taught by Heck, to ensure that the vehicle protector remains secured to a vehicle in inclement weather.
Claims 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez, as modified by Popadynetz in claim 10, in view of Shores (US Pat 5,890,525).

Shores discloses an inflatable vehicle protector 10 with side pads 60 and a plurality of straps 20 attached to a lower edge 26 of the upper pad 12 (see Col. 2, lines 29-31). Each strap has a first section 24 removably securable to a second section 32.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the self-inflating vehicle protector of Tellez, as modified by Popadynetz in claim 10, to include straps attached to the lower surface of the upper pad with a first section removably securable to a second section, as taught by Shores, to ensure the self-inflating vehicle protector is securely fastened to a vehicle during inclement weather.
Regarding claim 15, Tellez, as modified by Popadynetz in claim 10, discloses the self-inflating vehicle protector of claim 10, with a pair of side pads 1002; however, Tellez, as modified by Popadynetz in claim 10, fails to disclose that the side pads are mirrored relative to each other.
Shores discloses a vehicle protective cover 10 comprising a top piece 12 and at least two side pieces 60. The two side pieces 60 are mirrored relative to each other (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the side pads of Tellez, as modified by Popadynetz in claim 10, mirrored relative to each other, as taught by Shores, to form a three-dimensional car cover and effectively protect the sides of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harcourt et al. (US Pat 7,243, 975) discloses a vehicle protective cover with a first and second panel wherein each panel has an upper and lower layer with a foam material disposed between the layers. Ferris (US Pat 4,294,483) discloses an inflatable vehicle cover with an upper pad and two side pads that are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/             Primary Examiner, Art Unit 3612